UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7259


ANTHONY D. JONES,

                Plaintiff - Appellant,

          v.

MILDRED AVALOS; SUPERINTENDENT JOYCE KORNEGAY; JOHNNY HAWKINS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-ct-03272-BO)


Submitted:   July 12, 2016                  Decided:    July 28, 2016


Before WILKINSON, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony D. Jones, Appellant Pro Se.         Yvonne     Bulluck Ricci,
Assistant  Attorney General, Raleigh,        North     Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Darnell Jones seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915(e)(2)(B) (2012).    We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on June

16, 2015.   Jones mailed a motion for an extension of time in which

to file a notice of appeal and a notice of appeal on July 20, 2015.

The court denied the motion for an extension of time, concluding

that Jones did not demonstrate good cause or excusable neglect

warranting such an extension. *       Because Jones failed to file a


     * We previously remanded this case to the district court for
further factual development on the limited question of whether
Jones timely filed his notice of appeal under Fed. R. App. P.
4(c)(1) and Houston v. Lack, 487 U.S. 266, 276 (1988). We also
directed the court to reconsider Jones’ motion for an extension of
time in the event it concluded that Jones’ notice of appeal was
untimely. The court reasonably concluded that Jones delivered his
notice of appeal to prison officials for mailing to the court on
July 20, the date indicated on the postmark. We further conclude


                                  2
timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        DISMISSED




that the court did not abuse its discretion in denying the motion
for an extension of time. See United States v. Breit, 754 F.2d
526, 528-29 (4th Cir. 1985) (providing standard).




                                  3